Citation Nr: 0019435	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD), on 
appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's sister


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active service from December 1953 to April 
1955.  

This appeal arises from an April 1997 rating decision of the 
Columbia, South Carolina, Regional Office (RO) that assigned 
a 10 percent disability evaluation for PTSD, after granting 
service connection for the same.  This appeal also stems from 
a September 1997 rating action that determined that the 
veteran had failed to submit new and material evidence to 
reopen a claim of service connection for bilateral hearing 
loss.  In a rating action dated in March 1998, the RO also 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for a back 
disorder.  The veteran attempted to appeal these issues.

On January 24, 2000, a hearing was held before the 
undersigned Member of the Board of Veterans' Appeals (Board), 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).  
The Board also observes that the veteran filed additional 
medical records, in February and June 2000, that had not been 
previously considered by the RO.  However, the veteran waived 
review of the additional evidence by the RO and the issuance 
of a supplemental statement of the case.  Therefore, pursuant 
to 38 C.F.R. § 20.1304(c) (1999), that evidence need not be 
considered by the RO.



FINDINGS OF FACT

1.  Neither a timely substantive appeal pertaining to a 
September 1997 rating action that determined that the veteran 
had failed to submit new and material evidence to reopen a 
claim of service connection for bilateral hearing loss, nor a 
request for an extension of the time for filing the 
substantive appeal, has been received.

2.  Neither a timely substantive appeal pertaining to a March 
1998 rating action that determined that the veteran had 
failed to submit new and material evidence to reopen a claim 
of service connection for a back disorder, nor a request for 
an extension of the time for filing the substantive appeal, 
has been received.

3.  Neither a timely substantive appeal pertaining to an 
April 1997 rating action that assigned a 10 percent 
disability evaluation for PTSD, nor a request for an 
extension of the time for filing the substantive appeal, has 
been received.


CONCLUSIONS OF LAW

1.  The veteran did not timely perfect an appeal regarding 
the issue of whether new and material evidence has been 
presented to reopen a claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (1999).

2.  The veteran did not timely perfect an appeal regarding 
the issue of whether new and material evidence has been 
presented to reopen a claim for service connection for a back 
disorder.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.200, 20.202, 20.302, 20.303 (1999).



3.  The veteran did not timely perfect an appeal regarding 
the issue of entitlement to an evaluation in excess of 10 
percent for service-connected PTSD, on appeal from the 
initial evaluation.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The pertinent facts in this case may be briefly stated.  By 
rating action in April 1997, the veteran was assigned a 10 
percent disability evaluation for PTSD, after being granted 
service connection for that disorder.  He was notified of the 
decision by a letter dated on April 17, 1997.  A notice of 
disagreement (NOD) with regard to that decision was received 
from the veteran on February 9, 1998.  A Statement of the 
Case (SOC) on the issue of a disability evaluation in excess 
of 10 percent for PTSD was issued on March 18, 1998.  The 
aforementioned SOC was accompanied by a cover letter which 
informed the veteran of the necessity to file his appeal 
within 60 days from the date the statement of the case was 
mailed (e.g., March 18, 1998) or within the remainder of the 
one-year time period from the letter notifying of the action 
that he had appealed.  He was advised that he could request 
more time to file his appeal.  He was further warned that his 
case would be closed if he did not respond within the 
prescribed period.

In September 1997, the RO determined that the veteran had 
failed to submit new and material evidence to reopen a 
previously denied claim of service connection for bilateral 
hearing loss.  Notice of this rating action was mailed to the 
veteran on September 19, 1997.  An NOD as to that 
determination was received by the RO in July 21, 1998.  In 
that instance, the NOD was submitted on a VA Form 9 (Appeal 
to Board of Veterans' Appeals).  No reference was made to the 
veteran's claim for an increased evaluation for his service-
connected PTSD.  An SOC on the issue of whether new and 
material evidence had been submitted to reopen the claim of 
service connection for bilateral hearing loss was furnished 
on December 11, 1998.  This SOC was also accompanied by a 
letter that informed the veteran of the deadline to perfect 
his appeal.

Similarly, an NOD was filed by the veteran, on a VA Form 9 
received on April 20, 1998, as to a March 1998 RO rating 
action which determined that new and material evidence had 
not been submitted to reopen a claim of service connection 
for a back disorder.  The veteran was mailed an SOC on this 
issue on May 11, 1998.  Notice of his appellate rights, to 
include the deadline for filing a substantive appeal, was 
contained in an attached cover letter.

Subsequently, because he had indicated, on the VA Form 9's, 
that he wished to appear at a personal hearing before a 
Member of the Board at the RO, the veteran's claims were held 
at the RO until he was afforded a Travel Board hearing before 
a Member of the Board, in January 2000.  No testimony 
regarding the timeliness or adequacy of his substantive 
appeals was rendered at that time.

In June 2000, the Board informed the veteran, by letter, that 
it had identified an issue as to the timeliness of his 
substantive appeals, and that it was the Board's intent to 
consider whether a timely substantive appeal had been 
submitted with the regard to the aforementioned issues.  The 
letter outlined the procedural history of the veteran's 
claims.  The veteran was also advised of the law and 
regulations pertaining to the filing of a timely substantive 
appeal, to include 38 C.F.R. §§ 20.202, 20.203, 20.302(b), 
and 20.303 (1999).  The Board advised the veteran that he and 
his representative had 60 days from the date of the letter to 
present written argument or request a hearing to present oral 
argument on the question of the timeliness of the appeal.  
The veteran responded that same month, and indicated that he 
had no further argument to present and that he did not wish 
to request a hearing.  




II.  Analysis

Under the pertinent statutes and regulations, "[a]ppellate 
review will be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished as prescribed in this section."  38 
U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1999).  
Ordinarily, the notice of disagreement must be filed within 
one year from the date of mailing of the notice of the result 
of the initial review or determination.  38 U.S.C.A. § 
7105(b)(1) (West 1991); 38 C.F.R. 
§ 20.302(a) (1999).

Thereafter, a statement of the case is to be prepared unless 
the benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1) (West 1991).  A claimant must file the substantive 
appeal within 60 days from the date the statement of the case 
is mailed or within the remainder of the one-year time period 
from the date of mailing of notice of the initial 
determination being appealed, whichever ends later.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.302(b) 
(1999).  

An extension of the 60 day-period for 
filing a Substantive Appeal, or the 60-
day period for responding to a 
Supplemental Statement of the Case when 
such a response is required, maybe 
granted for good cause.  A request for 
such an extension must be in writing and 
must be made prior to expiration of the 
time limit for filing the Substantive 
Appeal or the response to the 
Supplemental Statement of the Case.  The 
request for extension must be filed with 
the Department of Veterans Affairs office 
from which the claimant received notice 
of the determination being appealed, 
unless notice has been received that the 
applicable records have been transferred 
to another Department of Veteran's 
Affairs office.  A denial of a request 
for extension may be appealed to the 
Board.

38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.303 
(1999).  

VA regulations require that this substantive appeal consist 
of either a VA Form 1-9 or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1999).  If the 
claimant fails to file a substantive appeal in a timely 
manner, and fails to timely request an extension of time, the 
claimant is statutorily barred from appealing the RO 
decision.  Roy v. Brown, 5 Vet.App. 554 (1993).  See also YT 
v. Brown, 9 Vet.App. 195 (1996).

In this case, the RO notified the veteran of the April 1997 
rating decision, which assigned a 10 percent disability 
evaluation for PTSD, by means of a letter dated on April 17, 
1997.  The one-year appeals period would therefore have 
expired one year after "the date of mailing of the notice of 
the result of the initial review or determination." 38 
U.S.C.A. § 7105(b)(1) (West 1991).  Similarly, the veteran 
had one year to file his appeal with regard to the RO 
decisions to deny his request to reopen the claims for 
service connection for bilateral hearing loss (notice given 
on September 19, 1997) and service connection for a back 
disorder (notice given on March 18, 1998).

A statement of the case on the issue of entitlement to a 
disability evaluation in excess of 10 percent for service-
connected PTSD was mailed to the veteran on March 18, 1998.  
As noted above, a claim must be perfected by the filing of a 
substantive appeal within 60 days after the mailing of a 
statement of the case or the remainder of the one-year period 
after the mailing of notice of the initial determination, 
whichever is longer.  Therefore, as the one-year appellate 
period expired during April 1998, the 60 days after the 
mailing of a statement of the case, March 18, 1998, governed 
as the appeals period within which the veteran was required 
to perfect his appeal.  Nothing that could be construed as a 
timely substantive appeal with regard to this issue was 
received.  

Likewise, there is no evidence that the veteran filed a 
timely substantive appeal with regard to his request to 
reopen the claim of service connection for bilateral hearing 
loss.  As the one-year appellate period on the issue of new 
and material evidence to reopen the claim of service 
connection for bilateral hearing loss expired in September 
1998, the veteran had until February 11, 1999 (60 days after 
the mailing of the SOC) to file his substantive appeal on 
that issue.  

With regard to the issue of whether new and material evidence 
had been submitted to reopen the claim of service connection 
for a back disorder, the one-year appellate period did not 
expire until March 1999.  The veteran was mailed an SOC on 
this issue in May 1998.  As such, the veteran had until March 
1999 to file a substantive appeal.  A substantive appeal was 
not received during this time period.  

Finally, there is no evidence of record that establishes that 
the veteran submitted a timely written request for an 
extension of time to file his substantive appeal with regard 
to any of the above mentioned rating actions.  See 38 C.F.R. 
§ 20.303 (1999).  

Thus, for the reasons stated, the veteran is statutorily 
barred from appealing the RO decisions of April 1997, 
September 1997, and March 1998 that, respectively, denied 
assigned a 10 percent disability evaluation for PTSD, 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
bilateral hearing loss, and determined that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a back disorder.  The appeals must be 
dismissed.  See Roy v. Brown.

The Board appreciates the veteran's efforts in attending and 
testifying at the Travel Board hearing at the RO.  
Regrettably, however, because a timely appeal was not filed 
as to any of the issues presented to us, we are without 
jurisdiction to proceed further on this matter.






ORDER

The veteran having failed to perfect an appeal, the claims 
for whether new and material evidence has been presented to 
reopen a claim for service connection for bilateral hearing 
loss, whether new and material evidence has been presented to 
reopen a claim for service connection for a back disorder, 
and entitlement to an evaluation in excess of 10 percent for 
service-connected post-traumatic stress disorder (PTSD), on 
appeal from the initial evaluation, are dismissed.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

